Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                           
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the means capable of moving the vane (see cl. 6-7, 17-18) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Following on the heels of Liebel-Flarsheim v. Medrad, this case reaffirms the principle that the full scope of a claim must be enabled. Enablement of a single embodiment is not sufficient. As a matter of law, enablement of the novel aspects of an invention must be enabled by the specification even if implementation would have been within the PHOSITA’s skill level.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1, 12 recite the limitation “the feeder assembly".  There is insufficient antecedent basis for this limitation in the claims.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-16, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by West et al (4739773).

It should be noted that the recitation “for," "movable," "configured for” etc. is considered as merely an intended use.  Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 

Since it is the language itself of the claims which must particularly point out and distinctly claim the subject matter which the applicant regards as his invention, without limitations imported from the specification, whether such language is couched in terms of means plus function or consists of a detailed recitation of the inventive matter.  Limitations in the specification not included in the claim may not be relied upon to impart patentability to an otherwise unpatentable claim.    In re Lundberg, 113 USPQ 530 (CCPA 1957). 
[AltContent: textbox (Transverse side)][AltContent: connector]
[AltContent: textbox (Rotor inlet vanes, leading edge)][AltContent: arrow][AltContent: textbox (Guide plate)][AltContent: arrow][AltContent: textbox (Guide vanes)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    501
    490
    media_image1.png
    Greyscale



“(6)   Looking now in more detail at the feed section 26--the main component is the feed casing 80, the downstream end of which may be defined by the beginning of the grate 56 of separator unit 50. a beater 84 cooperating with a guide plate 86. The lower half of the upstream end of the feed casing 80 is closed by a front bulk head 88, the upper edge of which is reinforced by a transverse channel member 90. An upstream lower portion 92 of the casing wraps the rotor front or divider portion 68 fairly closely and merges into a central divider hump 94. The main portion 96 of the lower half of the feed casing 80 is also approximatey semicylindrical and of the same diameter but its center is offset upwards relatively and there is a closed step 98 at the transition. There is also a small step 100 upwards at the junction between the feed casing and separator casing due to the casing bottom portion 96 being offset somewhat below the internal surface of the grate 56.”

1. A crop feeder system (NOTE: “sub-combination” claim) for an agricultural vehicle, the crop feeder system comprising: 
one or more housings defining a crop passage (fig 2); 
a conveyor assembly located in the one or more housings and in the crop passage, the conveyor assembly being movable to propel a flow of crop material along a feeder flow direction from a first conveyor end to a second conveyor end, the crop material being distributed along a width of the conveyor assembly in a transverse direction, the transverse direction being perpendicular to the feeder flow direction (beater 84; however the feeder conveyor also meets the claim); 
a first rotor located in the one or more housings and mounted to rotate about a first rotor axis, the first rotor extending along the first rotor axis from a proximal first rotor end that is relatively close to the conveyor assembly to a distal first rotor end that is relatively far from the conveyor assembly (marked up), 
being positioned to receive a first portion of the flow of crop material from the feeder assembly in a first receiving region located below the first rotor axis, each of the one or more inlet vanes having a respective leading edge that, upon rotation of the first rotor about the first rotor axis, travels towards the first receiving region on a first transverse side of the first rotor axis and away from the receiving region on a second transverse side of the first rotor axis (marked up; the vanes intended to be arranged as claimed, shown/taught above); 
a first guide plate located within or defining a portion of the one or more housings, the first guide plate being positioned adjacent the first receiving region and extending in the transverse direction along at least a portion of the width of the conveyor assembly (marked up; see teaching above, the conveyor 82 cooperates with the plate having the guide vane(s); NOTE: while a beater is shown, see however the conveyor is not critical and not claimed to be limited to a specific device, a feed conveyor or a beater also meets the claim, see applicant’s embodiment figs 2, 8); and 
at least one first guide vane extending from the first guide plate into the crop passage on the first transverse side of the first rotor axis, each first guide vane extending from a leading edge that is relatively far from the first receiving region to a trailing edge that is relatively close to the first receiving region, and being oriented at a respective angle relative to the feeder flow direction with the trailing edge closer to the first rotor axis, in the transverse direction, than the leading edge (arrangement is shown/taught above). 

2. The crop feeder system of claim 1, wherein the at least one first guide vane comprises a plurality of first guide vanes (shown/taught above). 

3. The crop feeder system of claim 2, wherein the plurality of first guide vanes are each oriented at a respective angle relative to the feeder flow direction, with the respective angle of a first guide vane that is most distant from the first rotor axis being greater than the respective angle of a first guide vane that is closest to the first rotor axis (shown/taught above). 

4. The crop feeder system of claim 1, further comprising at least one second guide vane extending from the first guide plate into the crop passage on the second transverse side of the first rotor axis, each second guide vane extending from a leading edge that is relatively far from the first receiving region to a trailing edge that is relatively close to the first receiving region, and being oriented at a respective angle relative to the feeder flow direction with the leading edge closer to the first rotor axis, in the transverse direction, than the trailing edge (shown/taught above). 

5. The crop feeder system of claim 1, further comprising at least one third guide vane extending from the first guide plate into the crop passage on the second transverse side of the first rotor axis, each third guide vane extending from a leading edge that is relatively far from the first receiving region to a trailing edge that is relatively close to the first receiving region, with the leading edge and trailing being equidistant to the first rotor axis in the transverse direction (shown/taught above). 





9. The crop feeder system of claim 1, wherein at least a portion of the first guide plate is located below a rotary beater located between the conveyor assembly and the first rotor (shown/taught above). 

The following claims describe the 2nd rotor, inlet vanes and guide plates which is the same as w.r.t. the 1st rotor already addressed above:

10. The crop feeder system of claim 1, further comprising a second rotor located in the one or more housings adjacent to the first rotor along the transverse direction, the second rotor being mounted to rotate about a second rotor axis, the second rotor extending along the second rotor axis from a proximal second rotor end that is relatively close to the conveyor assembly to a distal second rotor end that is relatively far from the conveyor assembly, the second rotor having one or more respective inlet vanes located at the proximal second rotor end, the one or more inlet vanes being positioned to receive a second portion of the flow of crop material from the feeder assembly in a second receiving region located below the second rotor axis, each of the one or more inlet vanes having a respective leading edge that, upon rotation of the second rotor about the second rotor axis, travels towards the second receiving region on a first transverse side of the second rotor axis and away from the receiving region on a second transverse side of the second rotor axis; a second guide plate located 

11. The crop feeder system of claim 10, wherein the first rotor rotates in a first direction around the first rotor axis, and the second rotor rotates in an opposite direction around the second rotor axis (fig 3). 

The following are already addressed above in re the “sub-combination” claims, except the elements relating to the combination aspect addressed below:

12. An agricultural combine (combine harvester as shown in Fig. 1) comprising: 
a chassis configured for movement across a surface (frame/body 10); 
a conveyor assembly located in the one or more housings and on the crop passage, the conveyor assembly being movable to propel a flow of crop material along a feeder flow direction from a first conveyor end to a second conveyor end, the crop material being distributed along a width of the 
a first rotor located in the one or more housings and mounted to rotate about a first rotor axis, the first rotor extending along the first rotor axis from a proximal first rotor end that is relatively close to the conveyor assembly to a distal first rotor end that is relatively far from the conveyor assembly, 
the first rotor having one or more respective inlet vanes located at the proximal first rotor end, the one or more inlet vanes being positioned to receive a first portion of the flow of crop material from the feeder assembly in a first receiving region located below the first rotor axis, each of the one or more inlet vanes having a respective leading edge that, upon rotation of the first rotor about the first rotor axis, travels towards the first receiving region on a first transverse side of the first rotor axis and away from the receiving region on a second transverse side of the first rotor axis; 
a first guide plate located within or defining a portion of the one or more housings, the first guide plate being positioned adjacent the first receiving region and extending in the transverse direction along at least a portion of the width of the conveyor assembly; and 
at least one first guide vane extending from the first guide plate into the crop passage on the first transverse side of the first rotor axis, each first guide vane extending from a leading edge that is relatively far from the first receiving region to a trailing edge that is relatively close to the first receiving region, and being oriented at a respective angle relative to the feeder flow direction with the trailing edge closer to the first rotor axis, in the transverse direction, than the leading edge. 



14. The agricultural combine of claim 13, wherein the plurality of first guide vanes are each oriented at a respective angle relative to the feeder flow direction, with the respective angle of a first guide vane that is most distant from the first rotor axis being greater than the respective angle of a first guide vane that is closest to the first rotor axis (see cl. 3). 

15. The agricultural combine of claim 12, further comprising at least one second guide vane extending from the first guide plate into the crop passage on the second transverse side of the first rotor axis, each second guide vane extending from a leading edge that is relatively far from the first receiving region to a trailing edge that is relatively close to the first receiving region, and being oriented at a respective angle relative to the feeder flow direction with the leading edge closer to the first rotor axis, in the transverse direction, than the trailing edge (see cl. 4). 

16. The agricultural combine of claim 12, further comprising at least one third guide vane extending from the first guide plate into the crop passage on the second transverse side of the first rotor axis, each third guide vane extending from a leading edge that is relatively far from the first receiving region to a trailing edge that is relatively close to the first receiving region, with the leading edge and trailing being equidistant to the first rotor axis in the transverse direction (see cl. 5). 


19. The agricultural combine of claim 12, wherein at least a portion of the first guide plate is located below the conveyor assembly or below a rotary beater located between the conveyor assembly and the first rotor (see cl. 8). 

20. The agricultural combine of claim 12, further comprising a second rotor located in the one or more housings adjacent to the first rotor along the transverse direction, the second rotor being mounted to rotate about a second rotor axis, the second rotor extending along the second rotor axis from a proximal second rotor end that is relatively close to the conveyor assembly to a distal second rotor end that is relatively far from the conveyor assembly, the second rotor having one or more respective inlet vanes located at the proximal second rotor end, the one or more inlet vanes being positioned to receive a second portion of the flow of crop material from the feeder assembly in a second receiving region located below the second rotor axis, each of the one or more inlet vanes having a respective leading edge that, upon rotation of the second rotor about the second rotor axis, travels towards the second receiving region on a first transverse side of the second rotor axis and away from the receiving region on a second transverse side of the second rotor axis; a second guide plate located within or defining a portion of the one or more housings, the second guide plate being positioned adjacent the second receiving region and extending in the transverse direction along at least a portion of the width of the conveyor assembly; and at least one fourth guide vane extending from the second guide plate into the crop passage on the first transverse side of the second rotor axis, each fourth guide vane extending from a leading edge that is relatively far from the second receiving region to a trailing edge that is relatively close to the second receiving region, and being oriented at a respective angle .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over West et al (4739773), in view of Farley et al (8926415).

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

West teaches the claimed invention except the capability of moving the vane as recited:

6. The crop feeder system of claim 1, wherein the at least one first guide vane is movably mounted relative to the first guide plate, and movable between a first position in which the at least one first guide vane extends a first distance into the crop passage, and second position in which the at least one first guide vane extends a second distance into the crop passage or is removed from the crop passage. 
17. The agricultural combine of claim 12, wherein the at least one first guide vane is movably mounted to the first guide plate, and movable between a first position in which the at least one first guide vane extends a first distance into the crop passage, and second position in which the at least one first guide vane extends a second distance into the crop passage or is removed from the crop passage. 

Farley teaches in fig 5 an pivotable / adjustable vane:
“(24)    Accordingly, described herein is a new transport vane construction, and a new threshing and/or separation assembly and combine employing such a design. Regardless of the construction specifics, the vane is depth adjustable, where full insertion equates to greater transport speed and full retraction equates to reduced transport speed. 
(25)    Adjustable insertion of the vane can be accomplished in any suitable fashion. In particular, a pivotable vane or a linearly adjustable vane may be employed. Other variants which one skilled in the art may recognize may also be used. 
(26)    In some embodiments, the adjustable vane is pivotally secured to the threshing chamber at one end, such that by pivoting the vane, its depth can be controlled. FIG. 5 depicts such an arrangement.”

West with the teachings of Farley, because it would not have been outside the skill that in order to provide long term serviceability a pivotable / movable vane would avoid damage caused by a foreign object, or when a different type of crop or crop condition (yield, moisture content) is encountered. 


Claim(s) 7, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over West et al (4739773), in view of Duquesne et al (9788491).


West teaches the claimed invention except the capability of moving the vane as recited:

7. The crop feeder system of claim 1, wherein the at least one first guide vane is movably mounted relative to the first guide plate to change the respective angle relative to the feeder flow direction between a first angle in which the leading edge and the trailing edge are offset from each other relative to the transverse direction by a first distance, and a second angle in which the leading edge and the trailing edge are offset from each other relative to the transverse direction by a second distance, the second distance being greater than the first distance. 

18. The agricultural combine of claim 12, wherein the at least one first guide vane is movably mounted to the first guide plate to change the respective angle relative to the feeder flow direction between a first angle in which the leading edge and the trailing edge are offset from each other relative to the transverse direction by a first distance, and a second angle in which the leading edge and the trailing edge are offset from each other relative to the transverse direction by a second distance, the second distance being greater than the first distance.

Duquesne teaches that varying the pitch angle of the vane has been known to one skilled in the art:

“(7)    It is known to a man skilled in the art to provide a housing for receiving a threshing and separating rotor with, secured to the inside of the housing, numerous helical guide vanes, also called bars or discharge flights, that are arranged underneath the cover element of the rotor housing. It is known that these vanes have a big impact on the transportation of the harvested crop material in the rotors in that way that the residence time of the crop material in the separating section is a function of the inclination of the vanes, that is, the angle of inclination, also called the pitch angle, between the vanes and the radius of the rotor.”



	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the vane(s) of West with the teachings of Duquesne, because it would not have been outside the skill that in order to better accommodate varying crop conditions (yield, moisture content etc.), see teachings in Duquesne:
“(8)    Varying crop conditions within a field such as population and yield, moisture content, combined with atmospheric conditions such as humidity do have a big impact on the harvesting process. Operating parameters or settings are made during the harvesting process to accommodate with the conditions to optimize the processes such as, but not restricted to, threshing rotor speed and concave gap (adaptable distance between a perforated concave region of the threshing casing and the rotating rotor contained therein). Various inputs are used by the operator to optimize the settings in the given crop type and condition such as grain loss, grain sample, power consumption and the like.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.

Rowland-Hill (4328815) teaches in figs 2-3, a guide plate / ramp 30, guide vanes / divider vanes 32 forward of the rotor(s) 24.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARPAD FABIAN-KOVACS whose telephone number is (571)272-6990.  The examiner can normally be reached on Mo-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas B Will can be reached on 5712726998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/ARPAD FABIAN-KOVACS/Primary Examiner, Art Unit 3671